Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-46 are pending.
Claims 1-46 have been examined.
Claims 1-46 have been rejected.
	
Specification
The use of the term Illumina, HiSeq, and NextSeq on pages 44 and 45, are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 recite the limitation "the abundance" in claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Claims 1-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite a process.
With respect to step (2A)(1) The claims recite an abstract idea of inferring cell type abundance and cell type gene expression from RNA profiles of intact tissues. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claims 1 and 22 include:
 “Processing said biological sample to generate a feature profile of said biological macromolecules” (claims 1 and 22). A “feature profile” is defined within the disclosure to include “a measured value for any given feature may be a combination (e.g. sum such as a linear sum) …”. This combination, or sum, is a mathematical calculation.
“…wherein said feature profile comprises features associated with said plurality of distinct cell types” (claim 1). The “features” within this claim limitation are defined by the disclosure as “any empirically determined property of a physical sample or a physical system” (page 28). If the property is empirically derived, then it can be derived by a mental process with pen and paper. 
“Processing said feature profile, using a deconvolution module, to quantify the abundance of at least one of said plurality of distinct cell types in said biological sample, wherein quantifying said abundance comprises applying a batch correction procedure to remove technical variation in said quantification.” (claim 1) Deconvolution is a process of estimating relative proportions or abundances, therefore a mathematical concept. Quantifying an abundance by applying a batch correction applies statistical models to minimize technical variation. The use of statistical models is a mathematical concept. 
“…and (ii) generate a cell-type state for said identified at least one of said plurality of distinct cell types.” A deconvolution method is used to identify cell-type states. It’s shown above that a deconvolution method is a mathematical process. 
Mental processes recited in claim 22 include:
“Processing said feature profile, using a deconvolution module, to (i) identify at least one of said plurality of distinct cell types in said biological sample A process of identifying is an observation and therefore a mental process. The cell-type state comprises a cell-type GEP, which is formed from expression measurements
	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1 and 22 recite the additional element that is not an abstract idea: “obtaining a biological sample comprising biological macromolecules from a plurality of distinct cell types;” which is a data gathering step. 
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 2-20 and 23-46 have been analyzed with respect to 2A-2.  Dependent claims 3-20, 23, and 25-46 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 2 and 24 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1 and 22: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Rajagopal et al. (Pub. No.: US 2021/0040442 A1) with an effective filing date of 04/12/2017 discloses the elements equivalent to the claimed data gathering steps. As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Dependent claims 2-20 and 23-26 have been analyzed with respect to step 2B. Dependent claims 3-20, 23, and 25-46 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 2 and 24 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity
	In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-28, and 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (Pub. No.: US 2021/0040442 A1) with an effective filing date of 04/12/2017, herein referred to as Rajagopal in view of Ju et al (Genome research 23.11 (2013): 1862-1873.), herein referred to as Ju. 
In regards to claim 1, Rajagopal teaches “methods and kits for identifying cell types, their differentiation, homeostasis, and activation” (Abstract). Rajagopal teaches a method of obtaining a marker information from a particular cell state of said cell type or sub-type (paragraph 110), where a “marker” is biological molecule such as a polypeptide or protein (macromolecules, paragraph 112). In Figure 5 E-F, Rajagopal teaches generating a gene expression profile for 4,700 FAE derived epithelial cells (paragraph 35), this feature profile comprises features (gene expressions) associated with a plurality of distinct cell types (examples: Stem and TA, Enterocyte, SIK, SAKD, etc…). Rajagopal teaches a method of quantifying the abundance of different epithelial cell types (paragraph 181) by detecting differential expression of markers. Rajagopal defines markers to include transcripts (mRNA for example) in paragraph 112. A deconvolution module – an application to quantify an abundance of a cell type, is taught in paragraph 173, where Rajagopal uses a supervised or unsupervised machine-learning model to identify differentially expressed transcripts to include a support vector machine learning model. In the method of processing scRNA-seq data, Rajagopal teaches using a Batch correction from ComBat, implemented using the R package sva. This was done as a normalization step in order to output a “corrected expression matrix” (paragraph 679). 
In regards to claim 3, Rajagopal teaches generating gene expression profiles to distinct cell types (Figure 5 E-F) as explained in the rationale for claim 1. 
In regards to claim 4, Rajagopal shows profiling differential gene expression (GEPs) from 11,665 single cells originating from the duodenum, jejunum, and ileum in Figure 10I (paragraph 601). 
In regards to claim 5, Rajagopal shows differential expression of genes (Figure 8B) based on full-length scRNA-seq data of 1,522 single cells (paragraph 38). 
In regards to claim 6, Rajagopal teaches that “The quantity of the specified cells in the tested object such as the biological sample may be suitably expressed for example as the number (count) of the specified cells per standard unit of volume (e.g., ml, μl or nl) or weight (e.g., g or mg or ng) of the tested object such as the biological sample or may also be suitably expressed as a percentage or fraction (by number) of all cells comprised in the tested object such as the biological sample, or as a percentage or fraction (by number) of a select subset of the cells comprised in the tested object such as the biological sample…” (paragraph 169). This ‘expression as a fraction’ rises to the limitation of a fractional abundance.
In regards to claim 12, Rajagopal teaches sample information originating from a tumor sample (paragraph 540). 
In regards to claim 16, Rajagopal teaches biological sample information i.e. a marker, comprising a polypeptide (paragraph 141). 
In regards to claim 20, Rajagopal teaches the batch correction procedure applied to a single cell reference-mode of 7,193 cells (paragraph 928). 
In regards to claim 22, Rajagopal teaches the method for cytometry of a biological sample as explained in the rationale for claim 1. In addition to identifying a plurality of distinct cell types, Rajagopal teaches labeling clusters based on expression of signatures of known marker genes associated with distinct cell states of a plurality of distinct cell types (paragraph 594). 
In regards to claim 23, Rajagopal teaches processing a feature profile to quantify an abundance as explained for the rationale in claim 1.
In regards to claim 25, Rajagopal teaches the feature profile comprising a plurality of gene expression profiles, as explained above for claim 3. 
In regards to claim 26, Rajagopal teaches that GEP is generated from single-cell gene expression measurements, as explained above for claim 4.
In regards to claim 27, Rajagopal teaches that single-cell gene expression measurements are generated by single-cell RNA sequencing, as explained above for claim 5.
In regards to claim 28, Rajagopal teaches the fractional abundance as explained above for claim 6.
In regards to claim 34, Rajagopal teaches gathering a tumor sample, as explained above for claim 12.
In regards to claim 38, Rajagopal teaches that the biological sample information comprises polypeptides, as explained for claim 16.
In regards to claim 45, Rajagopal teaches using “scRNA-seq to chart a comprehensive atlas of the epithelial cells of the small intestine with high resolution. Rajagopal demonstrates how these cell types and states change dynamically as the small intestine adapts to infection by distinct class of pathogens” (paragraph 99). Therefore, in this portion of Rajagopal’s disclosure, they determine high-resolution cell-type states. 
In regards to claim 46, Rajagopal teaches determining differential gene expression on a cell population level (group-level) to include a “population of cells of a particular cell type characterized by a specific cell state” (paragraph 135).
Rajagopal fails to teach the method of obtaining said biological sample that does not comprise physical isolation of cells from said biological sample as in claim 2 and claim 24. 
Ju teaches a “genome-scale method to identify genes with cell-lineage-specific expression, even in lineages not separable by experimental microdissection” (Abstract). 
In regards to claims 2 and 24, Ju teaches that “to discover cell-lineage–specific genes, we developed in silico nanodissection, an iterative computational approach that predicts cell-lineage–specific expression of human genes using high throughput genomic expression data derived from tissue homogenates” (Results, In silico nanodissection approach discovers cell-lineage-specific genes). This term “in silico nanodissection” refers to Ju’s “computational approach that can analyze lineages that are not separable by experimental microdissection” (1862-1863) – therefore the biological data does not comprise physical isolation of cells from said biological sample.
Ju identifies that “in acquired diseases like diabetes or hypertension, the vulnerability of a specific organ to the systemic disease is defined by the expression of tissue-specific genes… However, a major challenge to define a specific cellular transcriptome has been the inability to obtain pure cell preparation from human tissue in vivo…” (Discussion). Therefore, it would have been prima facie obviousness for one of ordinary skill in the art, prior to the effective filing date of the instant application, to have modified the teachings of Rajagopal drawn to a method of digital cytometry and modulation of epithelial cell differentiation with the in silico nano-dissection technique taught by Ju. In doing so, one of ordinary skill in the art would be able to identify cell-lineage-specific transcripts on a genome-wide scale even when direct experimental assays are infeasible when studying cell specific transcripts in disease.

Claims 7, 10, 11, 29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal in view of Chen et al. (Scientific reports 7.1 (2017): 1-11.), herein referred to as Chen.
Rajagopal teaches the limitations of claims 1 and 22 as shown above. 
In regards to claim 7, Rajagopal teaches quantifying an abundance from scRNA-Seq data by “quantifying the number of genes for which at least one read was mapped … Expression values Ei,j for gene i in cell j were calculated by dividing UMI count values for gene i by the sum of the UMI counts in cell j, to normalize for differences in coverage, and then multiplying by 10,000 to create TPM-like values…” (paragraph 679). This matrix can then undergo regression (paragraphs 951 and 173).
Rajagopal fails to teach a reference matrix of feature signatures for a second plurality of distinct cell types, wherein said feature profile is modeled as a linear combination of said matrix.
Chen studies compositions of immune cell populations in various tissues from experimental mouse models in order to understand the involvement of immune responses in various physiological and pathophysiological conditions. (Abstract).
In regards to claim 7 and 29, Chen teaches an ‘ImmuCC model’. This model uses linear support vector regression to infer the relative compositions of 25 immune cell types with 511 signature genes (Results, An overview of the ImmuCC model). Chen creates a ‘signature matrix’ (reference matrix) with 511 genes that distinguish 25 mouse hematopoietic cell types (Construction of the signature matrix). This signature matrix is evaluated against the training datasets containing single types of immune cells using a regression algorithm (Assessment of algorithm performance with the simulated datasets). Chen states “The object of deconvolution is to find the solution of a convolution equation in the form: Ax = B. Thus, with a nu–support vector regression (ν-SVR), our objective is to discover a hyperplane that fits as many data points as possible within a specified distance.” (Methods, Brief summary of ImmuCC method). When applying said convolution equation to the signature matrix, a linear combination of the signature matrix is obtained. 
In regards to claims 10 and 32, Chen teaches using the optimization using a support vector regression (Results, an overview of the ImmuCC model).
In regards to claims 11 and 33, Chen teaches using a nu-support vector regression (Methods, Brief summary of ImmuCC method). 
Chen’s method of nu-support vector regression has an advantage over traditional deconvolution methods (such as the method taught by Rajagopal) in that it has a greater tolerance to background noise introduced by other unknown cells (Introduction, page 2). Additionally, Chen’s study is drawn to creating computational methods for deconvolution that are applicable to mouse models because of their importance in studying human disease. It would have been prima facie obviousness for one of ordinary skill in the art, before the effective filing date of the instant application to have modified the method taught by Rajagopal to include the nu-SVR regression method of Chen. In doing so, one would reduce background noise introduced by unknown cells and apply computational methods mouse models to study human disease. 

Claims 8, 9, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal in view of Chen as applied to claims 1, 7, and 29 above, and further in view of Sun et al. (IEEE/ACM transactions on computational biology and bioinformatics 8.6 (2010): 1671-1677.) herein referred to as Sun.
Rajagopal in view of Chen teaches the limitations set forth in claims 7 and 29 as stated above. 
In regards to claims 8 and 30, Rajagopal teaches solving regression coefficients (Figure 48, paragraph 48). Regression models taught by Rajagopal includes a support vector machine learning model (paragraph 173). Rajagopal in view of Chen fails to teach the method of minimizing a linear loss function and a L2-norm penalty function (claims 8 and 30) where the linear loss function is a linear ε-insensitive loss function.
Sun teaches a ridge-lasso hybrid estimator, a penalized regression method that simultaneously estimates coefficients of mandatory covariates while allowing selection for others. In this study, Sun provides this regression model in the context of analyzing gene expression of histologic grades of breast cancer. 
In regards to claims 8 and 30, Sun teaches solving for a set of regression coefficients, wherein the solution minimizes a linear loss function, this linear loss function described by f(x) and an epsilon-intensive loss function in Section 2, Support Vector Machine Regression. Sun teaches the calculation of L2-Norm penalty function in the regression model (Section 3.2).
In regards to claims 9 and 31, Sun shows the use of an epsilon-insensitive loss function as shown above. 
Rajagopal teaches identifying differentially expressed transcripts using regression models such as a support vector machine learning model (paragraph 173) in addition to application of its methods towards disease prognosis (Diagnosis, Prognosis, Monitoring starting paragraph 231) and cancerous cell diagnosis (paragraph 132). In context of disease prognosis, Rajagopal identifies “A good prognosis of such may more commonly encompass anticipation of not further worsening or aggravating of such, preferably within a given time period” (paragraph 234). Sun identifies that cancer prognosis “cannot be resolved by a traditional regression method because the exact survival time of a cancer patient is not always available” (Introduction). Sun teaches the application of a support vector machine regression model (Introduction) for cancer disease prognosis. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to have combined the teachings of Rajagopal in view of Chen drawn to identifying cancer cell populations and markers with the goal of disease prognosis to include the regression model of Sun because it is a more efficient and performs consistently better at cancer disease prognosis than other prognostic prediction methods (Abstract).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C JONES whose telephone number is (571)270-7173. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.C.J./Examiner, Art Unit 4182                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671